Citation Nr: 0606679	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  95-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for squamous metaplasia and 
any residuals thereof.

Entitlement to service connection for an ovarian cyst 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and C.W.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to July 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision 
rendered by the Atlanta, Georgia, Regional Office (the RO) of 
the Department of Veterans Appeals (VA).  In January 2005, 
the Board REMANDED the claim for additional development, to 
include affording the veteran a VA gynecological examination.  
That development has been completed to the extent possible 
and the case has been returned to the Board for adjudication.

The veteran testified before a member of the Board at travel 
Board hearings in December 1996 and August 2004.  Transcripts 
of those hearings are of record.

The issue of entitlement to service connection for an ovarian 
cyst condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for squamous metaplasia and any residuals thereof, 
has been obtained; the RO has notified the claimant of the 
evidence needed to substantiate the claim and obtained all 
relevant evidence designated by the veteran.

2.  The veteran does not suffer from chronic squamous 
metaplasia which can be related to her period of service.
 

CONCLUSION OF LAW

Entitlement to service connection for squamous metaplasia and 
any residuals thereof, is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the January 2005 
Board decision and remand, the RO rating decisions, the 
statement of the case and supplemental statements of the 
case, issued in connection with the appellant's appeal have 
notified her of the evidence considered, the pertinent laws 
and regulations and the reasons her claim for service 
connection for squamous metaplasia and any residuals thereof, 
was denied.  In addition, correspondence from the RO sent to 
the appellant, to include the November 2001 letter, 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  That is, the appellant was notified 
and aware of the evidence needed to substantiate her claim 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
November 2001 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Additionally, she was informed that it was her 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in her 
possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the September 1993 
RO decision that is the subject of this appeal.  The RO 
obviously could not inform the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the September 1993 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in her possession or that she could 
obtain that would help substantiate her claim for squamous 
metaplasia and any residuals thereof.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The veteran has not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide her appeal. 

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran currently 
suffers from squamous metaplasia and any residuals thereof, 
and if so, whether it began during or as the result of some 
incident of service, the Board notes that, in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. § 3.159(c)(4) 
(2005). 

With respect to the veteran's claim for service connection 
for squamous metaplasia and any residuals thereof, she was 
afforded a VA examination.  The Board finds that this 
examination report, when considered with the rest of the 
relevant medical and lay evidence of record, is sufficient to 
render an appellate decision.  That is, another examination 
or medical opinion is not necessary to adjudicate the appeal 
of this issue.  Id. 

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.



Entitlement to service connection for squamous metaplasia and 
any residuals thereof

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; 
(2) evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
current disability.  See Hickson v. West, supra.

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  See, e.g., Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  Service medical 
records show that the veteran was diagnosed and treated for 
squamous metaplasia.  Her condition was characterized as 
moderate to severe.  She also presented complaints of pelvic 
pain.  In March 1989 the veteran underwent cryotherapy of the 
cervix, for vaginal or vulvar lesions.  In May 1991 she 
underwent a cervical cone biopsy for cervical dysplasia.  The 
separation examination was negative for any findings 
attributable to squamous metaplasia.  

Post-service medical records dated in December 1995 provide a 
history of premature rupture of the membranes in relation to 
an intrauterine pregnancy.  She was diagnosed with severe 
oligohydramnios.  In January 1997 the veteran had a normal 
gynecological examination.  At the December 1996 and August 
2004 personal hearings, the veteran clarified that she 
underwent surgery during service for squamous metaplasia, 
rather than for removal of an ovarian cyst.  She stated that 
precancerous cells were removed.  The veteran stated that due 
to the biopsy performed in service, she had a complicated 
pregnancy that resulted in a premature child birth.  At a 
personal hearing in August 2004, she testified that she 
experienced urinary continence problems that originated in 
service, around the same time that she began experiencing 
problems with ovarian cysts.  

However, at a VA examination in September 1992, the veteran 
reported a history of abnormal pap smears with subsequent 
Coomb biopsy in May 1992, which had returned her condition to 
normal.  Post-service medical reports reflect no current 
diagnosis of squamous metaplasia.  Moreover, the examiner who 
evaluated the veteran in February 2005, opined that her 
moderate to severe cervical dysplasia was appropriately 
worked up in 1991 during service, when the margins of a 
specimen taken were negative.  She added that follow up 
immediate pap smears were negative.  The veteran also denied 
any further abnormalities in recent pap smears, to include 
one performed a year prior to the February 2005 VA 
examination.  

The examiner concluded that the in-service cervical dysplasia 
was no longer an issue for the veteran.  With respect to her 
claim that she suffered from incontinence since service but 
had not previously informed her health care providers due to 
embarrassment, the examiner noted probable urge incontinence 
with possible mild stress related symptoms.  Nonetheless, the 
examiner remarked that she could find no reference to such a 
problem during service, and thus could not determine with 
certainty whether the condition originated during active 
duty.  In any event, she concluded that the veteran's 
incontinence or pelvic pain complaints were not at all 
related to the in-service diagnosis of squamous metaplasia.  
The February 2005 opinion, rendered after an examination of 
the veteran and a review of the veteran's claims file 
(including service medical records and post-service medical 
records), when considered with the entire record, clearly 
weighs against her claim for service connection for squamous 
metaplasia and any residuals thereof. 

The only reference to squamous metaplasia, or any residuals 
thereof, to include post-service pregnancy complications and 
premature child birth, is contained in the statements 
prepared by the veteran, along with her testimony.  As noted 
above, she is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu, supra.  

In summary, there is medical evidence of a diagnosis and 
treatment for squamous metaplasia in service, but not at any 
time after discharge from service.  Service connection cannot 
be granted unless there is a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for a squamous metaplasia and any residuals 
thereof, is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.


ORDER

Entitlement to service connection for squamous metaplasia and 
any residuals thereof, is denied.


REMAND 

Service medical records show that the veteran presented 
complaints of pelvic pain during active duty.  In March 1992, 
she was seen and diagnosed with a probable functional ovary 
cyst.  The veteran was found to have a 3.6 cm ovarian simple 
cyst in May 1992.  The separation examination was negative 
for any findings attributable to a ovarian cyst condition.  
Although it is apparent that subsequent pap smears 
examinations have revealed no abnormalities, at the VA 
gynecological evaluation of February 2005, she gave a history 
of having an ovarian cyst during service, which she was not 
sure had resolved with the in-service treatment provided.  
Although she denied surgery or any other treatment for an 
ovarian cyst following service discharge, upon examination, 
the examiner found a 1 cm follicular cyst pelvic n1 
anteverted, in the left ovary.  

At the December 1996 and August 2004 personal hearings, the 
veteran testified that her ovarian cyst would at times swell 
up and cause her to be restricted in her activities.  She 
also stated that she developed urinary incontinence during 
service, contemporary with clinical findings of ovarian 
cysts.  Although the examiner who performed the February 2005 
examination determined that the veteran's complaints of 
discomfort and pelvic pain, might be secondary to 
dysmenorrhea and well controlled by medication, she found 
that the veteran could possibly be suffering from 
endometriosis or adenomyosis.  It is not clear from the 
examination report whether the veteran does currently suffer 
from either of these conditions, or whether she may have had 
either of the suspected conditions during service, nor their 
relationship, if any, with in-service and current findings 
regarding ovarian cysts and related symptomatology.  The 
examiner noted that in order to ascertain a diagnosis of 
endometriosis or adenomyosis a laparoscopy and biopsies would 
be required, and it was probably not worth the effort.  
Additionally, although the examiner addressed the 
relationship between the veteran's urinary incontinence and 
the in-service diagnosis of squamous metaplasia, she did not 
comment on the relationship between urinary incontinence and 
a cystic condition.  

Accordingly,  it is the Board's judgment that such evidence, 
when coupled with the in-service and current findings of 
ovarian cysts, gives rise to a duty to provide a medical 
opinion that more fully addresses the question at hand and 
that takes into consideration all of the relevant evidence of 
record.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
While the veteran was afforded a VA examination in February 
2005, it did not include an opinion addressing the question 
of whether in-service and current findings relating to 
ovarian cysts, may be related to a disability that originated 
in active duty.  It is pertinent to note that, if the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion to 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Board finds that, for the 
aforementioned reasons, the RO must refer the claims file to 
the VA clinician who performed the February 2005 examination 
for an addendum to that examination that includes a nexus 
opinion.  
  
Accordingly, this case is REMANDED for the following action:
 
1.  The RO should ask the veteran to list 
the names and addresses of all 
gynecologists who have evaluated or 
treated her since service discharge.  
After securing the necessary releases, 
any such medical records.  

2.  Once all available medical records 
have been received, the RO should send 
the complete claims file to the VA 
examiner who performed the February 2005 
examination of the veteran for the 
purpose of obtaining an addendum to that 
examination report as it does not include 
an opinion addressing the etiology and 
approximate onset date of an ovarian cyst 
condition and any underlying disability, 
to include endometriosis or adenomyosis.          

The clinician should indicate in the 
addendum that the claims file was 
reviewed, to include the service medical 
records, the VA examination of  February 
2005, and relevant post-service medical 
records.  

Following the review of the relevant 
medical evidence in the claims file, the 
clinician is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any ovarian cyst 
condition and any underlying disability, 
if any, to include endometriosis or 
adenomyosis that may be present, began 
during service or is causally related to 
any incident of or finding recorded 
during active service.  Any additional 
examination or diagnostic studies that 
are indicated should be scheduled.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  
 
The examining physician is also requested 
to provide a written rationale for any 
opinion expressed.

If the clinician who performed the February 
2005 examination of the veteran is no longer 
available, the RO must schedule the veteran 
for another VA examination for the purpose of 
obtaining the opinion noted above.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
4.  The RO should then readjudicate the 
claim for service connection for an 
ovarian cyst condition and any 
underlying disability, if present, to 
include endometriosis or adenomyosis 
cystic, with consideration of all of 
the evidence added to the record since 
the last Supplemental Statement of the 
Case (SSOC) issued in July 2005.

5.  If the benefit requested on appeal 
is not granted, the RO should issue 
another SSOC, which should contain 
notice of all relevant action taken on 
the claim, to include a summary of any 
evidence added to the record since the 
July 2005 SSOC.  A reasonable period of 
time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).












 Department of Veterans Affairs


